Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1619, Examiner Babson.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/22 has been entered.
Claims 4-7, 13-19, and 23 are pending.  Claims 5-7 and 14-19 are withdrawn. Claims 4, 13 and 23 have been amended.  Claims 4, 13, and 23 are under consideration.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4, 13 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houle (US 2008/0255498), in view of Millipore (Proven, Consistent Clean-in-Place Capability of Cogent® M TFF Systems), Pharmaceutical Manufacturing (Clean in Place Systems Raise the Bar on Cleanliness), Behan et al. (US 5,156,766) and Myung-Ki Lee et al. (Antimicrobial Activity of Glycerol Monolaurate and Organic Acids on the Survival of Escherichia Coli O157:H7).
Houle teaches a cleaning system which comprises applying photosensitizer solution to a hard surface, see paragraphs [0033], [0034], and [0514]-[0515]. Examples of the sensitizers includes riboflavin, see paragraph [0175]. The composition can further contain emulsifiers such as glycerol monostearate, see paragraph [0233] and [0230]. The surfactant when present in the sensitizer solution contains an emulsifier to lower the surface tension of the solution and thereby allow easier spreading. Such emulsifiers such as the glycerol monostearate can be present from 0-30% by weight, see paragraph [0230]. According to Houle the composition can have a pH range from about 2.5-11.5, and can be maintained with the addition of buffering agents such as citric acid (organic acid), see paragraphs [0213] and [0215]. The sensitizer component can be present from .000001-25% (i.e. 0.001-25,000 ppm) and exemplify 0.005% (i.e. 50 ppm), see paragraph [0172]. The composition can further contain carriers including water, see paragraphs [0176]-0177] and entire document. 
	Houle does not expressly teach visually inspecting the surface under ultraviolet light to detect fluorescence, rinsing and cleaning the contaminated area, reapplication and repeating the visual rinse, cleansing and reapplying in a cleaning process. In addition, Houle teaches emulsifiers such as glycerol monostearate, which can be combined with citric acid and riboflavin, however does not expressly teach that the emulsifier is glycerol monolaurate.
	Millipore teaches that riboflavin is conventionally used as a clean in place test to visualize the surfaces after disinfecting in order to ensure that they have been sanitized since riboflavin fluoresces under UV light. 
	Pharmaceutical Manufacturing teaches clean in place methods which spray riboflavin to ensure that all interior surfaces of materials are washed. The riboflavin is sprayed and visualized by fluorescence so that sprayed surfaces can be detected. The riboflavin test is performed both during the initial qualification and intermittently as a check on the cleaning completeness. 
Behan et al. teach emulsifiers including glycerol monostearate or glycerol monolaurate (monolaurin) can both function as an emulsifier for cleaning compositions (claims 5, and 13 and column 6, lines 5-20). 
 Myung-Ki Lee et al. teaches that citric acid in conjunction with glycerol monolaurate synergistically inhibits the growth of E. coli bacteria (abstract). 
It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to apply the riboflavin containing composition of Houle to visualize the cleaning application, and reapply as needed and thus effectively clean with rinsing to remove the composition.  A person having ordinary skill in the art would have been motivated to perform the visualization of the riboflavin containing composition after application and to repeat application and rising as needed until no fluorescence is detected to ensure that blind spots or hard to reach areas are properly cleaned and for cleaning completeness. Furthermore the prior art (Millipore) teaches riboflavin can function as a visualization aide to check if surfaces have in fact been completely sanitized and thus indicating how clean one surface is. A skilled artisan would have been motivated to repeat the process if any missed areas on the surface are detected and to ensure thorough cleaning. There would have been reasonable expectation of success given pharmaceutical manufacturing and Houle teach cleaning hard surfaces with compositions having riboflavin and glycerol monostearate. The emulsifier in Houle (e.g. glycerol monostearate) helps to further ensure greater spreading of the composition.  
In addition, it would have been prima facie obvious to substitute the emulsifier of Houle for glycerol monolaurate (aka monolaurin). A person of ordinary skill in the art would have been motivated to do so in view of their art recognized equivalence as emulsifiers for cleaning surfaces, and furthermore Myung-Ki Lee discloses that glycerol monolaurate acts synergistically with organic acids such as citric acid order to synergistically inhibit various bacteria including E coli, see abstract. There would have been a reasonable expectation of success given the prior art to Bean et al. teaches that both glycerol monolaurate and glycerol monostearate function as emulsifiers in the application of cleaning, see claim 5 and 13 and column 6, lines 5-20. 

Regarding the pH of the composition, the riboflavin concentration, and the ratio of the fatty acid monoglyceride to riboflavin, Houle teaches overlapping ranges and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
With regards to the fact that the composition when applied in various concentrations has a great adherence to the surface and covers greater area of the surface than the same amount of same composition which does not contain a food-grade fatty acid mono- or di-glyceride, the Examiner notes that as the modified Houle teaches the composition containing the food grade fatty acid mono-or di-glyceride, it would necessarily provide greater adherence since MPEP 2112.01 (II) recites that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.” 
Therefore, the instant claims are rendered prima facie obvious over the teachings of the modified Houle reference.  



Response to Arguments and Declaration 
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 6, that The Board considered the evidence presented in the Lary and Kornacki Declaration dated September 18, 2017 to relate to a composition of riboflavin, glycerol monolaurate and citric acid as not commensurate in scope with the claims, which the evidence is offered to support, and the claims have been amended to specify riboflavin, glycerol monolaurate and citric acid or a salt thereof so that the showing of unexpected results in the Lary and Kornacki Declaration are commensurate with the full scope of independent claim 4. Applicant submits that this amendment overcomes the Board's basis for rejecting the evidence of unexpected results supporting a finding of non-obviousness.
This is not found persuasive. The claims are not commensurate in scope the claimed invention because the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. Applicant has provided data for riboflavin at 1 ppm, 50 ppm, and 100 ppm.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (see MPEP 716.02(d)).  Applicant has provided no data outside of the range of 1-100 ppm, and the claim 4 is still very broad with respect to the glycerol monolaurate and citric acid concentrations. In addition, while the Board found that the unexpected results were not commensurate in scope with the claims, this is not the only issue with the results provided.  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). In the instant case Applicant has provided data wherein the comparative examples comprise no surfactant. However, surfactants are well known in the art to provide better spreading and adherence. Houle even notes that surfactants act to allow for easier spreading and thus would result in greater surface coverage, see at paragraph [0230]. Additionally, glycerol monolaurate is well known to an ordinary skilled artisan to provide good adherence, see for example Hammer (U.S. Patent 4,662,403 at column 3 at lines 28-30). The fact that a surfactant improves the surface application of target compounds is not an unexpected effect. 
Accordingly, the rejections are maintained. 

Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619